t c no united_states tax_court mehrdad rafizadeh petitioner v commissioner of internal revenue respondent docket no filed date sec_6038d enacted on date and effective for taxable years beginning after the date of enactment imposes new reporting requirements with respect to certain specified foreign financial_assets sec_6501 also enacted on date provides a six-year period of limitations if the taxpayer omits_from_gross_income amounts attributable to one or more assets with respect to which information is required to be reported under sec_6038d held because sec_6501 applies only to omissions from gross_income of amounts attributable to assets with respect to which the reporting requirement of sec_6038d is applicable or would be applicable without regard to specified exceptions it is effective only for tax years with respect to which the reporting requirement of sec_6038d is effective harvey r poe and jeffrey r pittard for petitioner brian e derdowski jr for respondent opinion pugh judge petitioner while residing in new jersey timely petitioned the court for review of respondent’s notice_of_deficiency determining deficiencies and accuracy-related_penalties for and as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number petitioner moved for summary_judgment pursuant to rule arguing that the six-year period of limitations under sec_6501 does not apply for his unpaid federal_income_tax for and the specific rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all dollar amounts are rounded to the nearest dollar respondent concedes that sec_6501 does not apply for continued question before us is whether sec_6501 can apply for tax years for which the reporting requirement of sec_6038d did not apply petitioner has conceded certain facts for purposes of his motion to eliminate potential factual disputes that would preclude summary_judgment on the period of limitations issue background petitioner timely filed his federal_income_tax returns for and but did not report income earned on a foreign_account he held respondent served a john_doe_summons seeking information relating to petitioner’s account among others and on date that john_doe_summons was finally resolved on date respondent issued a notice_of_deficiency determining deficiencies and accuracy-related_penalties on underpayments for and respondent has conceded that the notice_of_deficiency was issued after the expiration of the general three-year period of limitations for each year at issue and more than three years after the final resolution of the john_doe_summons petitioner does not dispute for purposes of summary_judgment that the limitation sec_2 continued petitioner’s taxable_year because the amount omitted from gross_income attributable to a foreign financial_asset is less than the required dollar_figure respondent also concedes that sec_6501 the other issue raised in petitioner’s motion does not apply period was still open as of date either because the outstanding john_doe_summons had suspended the running of the period as it was not resolved finally until date or because the general three-year period had not expired petitioner also concedes for purposes of summary_judgment that his foreign_account is a specified_foreign_financial_asset under sec_6038d i standard for summary_judgment discussion where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir ii statutory provisions the internal_revenue_service irs must assess tax within three years of the date a tax_return was due without extensions or the date the return was actually filed whichever is later subject_to certain exceptions sec_6501 relevant to our analysis are two particular exceptions first the period of limitations under sec_6501 is suspended beginning six months after the service of a john_doe_summons and ending with the final resolution of that summons sec_7609 and b sec_301_7609-5 proced admin regs second sec_6501 provides that the irs may assess tax within six years after a return is filed i f the taxpayer omits_from_gross_income an amount properly includible therein and such amount i is attributable to one or more assets with respect to which information is required to be reported under sec_6038d and ii is in excess of dollar_figure sec_6038d in turn requires reporting of additional information relating to specified foreign financial_assets sec_6038d also has a dollar threshold of dollar_figure that is disregarded for purposes of sec_6501 also disregarded are any exceptions to the reporting requirement prescribed by the irs pursuant to authority granted under sec_6038d including for classes of assets that might be subject_to duplicative reporting sec_6501 sec_6038d was added to the internal_revenue_code by the hiring incentives to restore employment act of hire_act pub_l_no sec_511 sec_124 stat pincite and is effective for taxable years beginning after sec_301_7609-5 proced admin regs was not applicable until date date the date of its enactment sec_6501 was added by hire_act sec_513 and d 124_stat_111 but has a different effective date applying to returns filed after date and also to returns filed on or before date if the period specified in sec_6501 of the internal_revenue_code_of_1986 determined without such regard to such amendments for assessment of such taxes has not expired as of such date id sec_513 iii analysis in determining the meaning of a statutory provision we look first to its language giving the ‘words used’ their ‘ordinary meaning’ 498_us_103 first quoting 452_us_576 then quoting 369_us_1 it is a well-accepted canon of construction that ‘a statute ought upon the whole to be so construed so that if it can be prevented no clause sentence or word shall be superfluous void or insignificant’ see 533_us_167 quoting 101_us_112 95_tc_579 furthermore s tatutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government 464_us_386 quoting e i dupont de n264_us_456 the notice_of_deficiency before us is timely only if the six-year period of limitations in sec_6501 applies petitioner argues that the effective date of sec_6038d precludes application of that six-year period of limitations specifically petitioner argues that the defining phrase in sec_6501 assets with respect to which information is required to be reported under sec_6038d also limits application of the six-year limitations statute to assets for which there was a reporting requirement under sec_6038d or there would be a requirement but for specified exceptions at the time the income was omitted we conclude that the wording of the effective date for sec_6501 limits its application to years for which the reporting requirement of sec_6038d also is effective c ourts must presume that a legislature says in a statute what it means and means in a statute what it says there when the words of a statute are unambiguous then this first canon is also the last ‘judicial inquiry is complete’ 503_us_249 quoting 449_us_424 we must give effect to all of the words in the key phrase before us-- assets with respect to which information is required to be reported under sec_6038d while the effective date of sec_6038d was not imported by the cross-reference to sec_6038d we conclude that the most natural reading of this phrase is that the six-year statute_of_limitations applies only when there is a sec_6038d reporting requirement or would be barring an exception that is to be disregarded sec_6501 does not simply incorporate the definition of assets in sec_6038d it also specifies that the assets are subject_to the reporting requirement or would be but for an exception that is disregarded we agree with petitioner that had congress intended simply to incorporate the definition in sec_6038d of the assets to be covered congress could have used other more straightforward wording such as the defined term itself cf 146_f3d_643 9th cir limiting cross-reference in sec_6621 to any straddle as defined in sec_1092 to the definition of straddle in sec_1092 and declining to import the effective date of sec_1092 as well aff’g tcmemo_1996_86 the addition of the cross-reference to sec_6038d to sec_6501 does not undercut our interpretation sec_6501 provides that in the case of failures to comply with certain information reporting provisions the limitations_period does not expire until three years after the required information is provided hire_act sec_513 sec_124 stat pincite added information reporting under sec_6038d to the other information reporting provisions respondent stretches to argue that the incorporation of that reporting requirement into sec_6501 shows that congress did not intend to make the separate six-year statute_of_limitations in sec_6501 dependent on a taxpayer’s failure to satisfy sec_6038d the trigger in sec_6501 is the failure to report and that failure results in a different limitations_period by contrast the trigger for the six-year limitations_period in sec_6501 is the omission of gross_income from assets that are subject_to the sec_6038d reporting requirement or would be but for an exception thereto and it extends the period to six years thus the contrast between the wording in the two provisions does not tell us any more about how to read the latter than the words of the statute and we find the legislative_history of the effective date cited by respondent no more illuminating than the statute itself because the legislative_history tracks the statute as respondent acknowledges see eg general explanation of tax legislation enacted in the 111th congress jcs-2-11 date we do not assume the effective date was a mistake our analysis applies the statute as written our reading does not render the effective date of hire_act sec_513 meaningless because that effective date also applies to other statutory changes enacted in hire_act sec_513 namely the expansion of sec_6501 to all items on a tax_return and the addition to sec_6501 of reporting relating to passive foreign investment companies hire_act sec_513 added tax_return before event in sec_6501 thus extending the limitations_period for all items reported on a tax_return for which the taxpayer failed to satisfy specified reporting requirements which predated enactment of the hire_act not just items relating to the particular reporting omission hire_act sec_513 and added other reporting requirements to the existing list in sec_6501 information required to be reported pursuant to an election under sec_1295 and under sec_1298 sec_1298 which requires annual reporting by a u_s_person who is a shareholder of a passive_foreign_investment_company was added to the internal respondent cited the blue_book as legislative_history along with other publications by the joint_committee on taxation we have recognized that the blue_book is not legislative_history but like a law review article may be relevant to the extent it is persuasive united_states v woods u s __ __ s ct revenue code by hire_act sec_521 sec_124 stat pincite but sec_1295 and the election under sec_1295 to treat a foreign_corporation as a qualified_electing_fund within the meaning of that section was enacted in and regulations requiring annual reporting by u s persons making that election were promulgated in see sec_1295 tax_reform_act_of_1986 pub_l_no sec_1235 stat pincite sec_1_1295-1 income_tax regs t d 1998_1_cb_562 t d 2000_1_cb_647 thus the effective date of hire_act sec_513 which applies to returns filed on or before date if the period specified in sec_6501 of the internal_revenue_code_of_1986 determined without such regard to such amendments for assessment of such taxes has not expired as of such date could apply to all items on tax returns with reporting omissions and those omissions could include information which is required to be reported to the secretary pursuant to an election under sec_1295 sec_6501 we addressed a similar issue with cross-referencing to a section with a different effective date in 133_tc_431 considering whether the effective date of sec_6707a precluded the application of the extended limitations_period in sec_6501 in blak invs v commissioner t c pincite as here the taxpayer argued that because sec_6501 cross-referenced sec_6707a the effective date of sec_6707a controlled we held that applying the effective date for sec_6707a to sec_6501 would render the different effective date for sec_6501 meaningless id pincite congress chose to cross-reference and thereby incorporate into sec_6501 the definition in sec_6707a but not its effective date id pincite comparison of the provision before us in blak invs to the one before us here is instructive we turn first to the distinction between the wording of the two provisions sec_6501 includes the phrase for any taxable_year the application of sec_6501 by contrast is not broadened to any taxable_year in addition in blak invs the taxpayer had an obligation under pre-existing regulations to report certain information and failed to do so although there was no penalty for the failure to report id pincite because the taxpayer failed to report as required for the limitations_period remained open for and here by contrast petitioner had no preexisting obligation to report the sec_6501 provides as follows if a taxpayer fails to include on any return or statement for any taxable_year any information with respect to a listed_transaction as defined in sec_6707a which is required under sec_6011 to be included with such return or statement information required by sec_6038d these differences between the statutory wording and the reporting regimes require a different result in the case before us conclusion we conclude that the six-year limitations_period under sec_6501 does not apply for and we therefore will grant petitioner’s motion that respondent’s notice_of_deficiency was untimely to reflect the foregoing an appropriate order and decision will be entered
